Citation Nr: 0917279	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-14 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1963 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim.

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2008); (2) combat 
status or credible supporting evidence that the claimed in- 
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in- 
service stressor.

In a January 2005 stressor statement the Veteran claimed that 
when he served in Vietnam from April 1968 to April 1969 he 
was assigned to the 173rd Airborne C Battery.  He claimed 
that during his service with this unit he was stationed in 
Bong Son, and that he often travelled to LZ Pony and An Khe.  
On his May 2005 substantive appeal he elaborated that he was 
assigned to the 173rd Airborne Brigade, 3rd Battalion, 319th 
Artillery, C Battery.  He stated that his unit came under 
attack many times, and that notably, his friend SSGT [redacted]
[redacted], who served in his unit, was killed in one such 
attack.  In attempting to verify the Veteran's stressors, the 
RO obtained some of the Veteran's service personnel records 
and all of his service treatment records.  In January 2005 
the RO attempted to obtain the missing personnel records, 
which would have included the Veteran's assignments prior to 
March 14, 1974.  Though there is not a record of the National 
Personal Records Center indicating that these records were 
unavailable, there is a Memorandum in the claims folder, from 
the RO, regarding Federal records unavailability.  The 
January 2007 memorandum stated that the Veteran's personnel 
records indicate that the Veteran was stationed in Vietnam 
from April 27, 1968 to April 26, 1969, but that they do not 
show what unit the Veteran was assigned to during that 
period.

After a review, the Board finds that the Veteran's personnel 
file is incomplete, as it is missing his duty assignments 
prior to March 14, 1974.  The United States Court of Appeals 
for Veteran's Claims (Court) has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Though the Veteran's duty assignments are missing 
for the period of April 1968 to April 1969, there is a 
"transcript of military record" contained in the Veteran's 
personnel file that indicated that the Veteran was in Battery 
C 5th BN 81FA 8th INF DIV from March 1966 to May 1969.  
However, this transcript appears to have been filled out in 
April 1984.  Service treatment records from February 1968 and 
December 1969 appear to place the Veteran with the A3/319 FA 
(possibly a shortened version of 3rd Battalion, 319th 
Artillery, C Battery).  Also, the Veteran's DD 214 indicates 
that he received the Vietnam Cross of Gallantry with Palm, 
which was awarded by the Republic of Vietnam to units for 
valorous combat achievements.  While such an award is not in 
and of itself indicative that the Veteran himself engaged in 
combat, it does indicate that the Veteran may have engaged in 
combat with the enemy.  See Manual of Military Decorations 
and Awards, A-6 (Department of Defense Manual 1348.33-M, 
September 1996).  The decoration may also help to indicate 
which unit the Veteran served with in Vietnam.  As the 
Veteran is not required to show his personal participation in 
the stressor event, and evidence that his unit was present 
during the event can validate a stressor event, unit 
histories should be requested.  See Pentecost v. Principi, 16 
Vet. App. 124, 128 (2002); Suozzi v. Brown, 10 Vet. App. 307 
(1997).  As the record is unclear as to which unit the 
Veteran belonged to during his April 1968 to April 1969 
service in Vietnam, any available unit histories and 
operational reports of lessons learned relating to both the 
173rd Airborne Brigade, 3rd Battalion, 319th Artillery, C 
Battery unit and the Battery C 5th BN 81FA 8th INF DIV unit 
during that period of service in Vietnam should be obtained 
through the National Archives and Records Administration 
(NARA) and U.S. Army & Joint Services Records Research Center 
(JSRRC).

Though the private physician noted that the Veteran 
"experienced incoming and sniper fire almost every night" 
the physician did not note the Veteran's reaction in his 
letter.  As such, the record does not contain a current 
medical diagnosis of PTSD in accordance with 38 C.F.R. § 
4.125(a).  An attempt should be made to get the clinical 
records from Dr. E.W. Hoeper.

Finally, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to 
verify the claimed stressor of exposure to 
incoming attacks and sniper fire on both 
173rd Airborne Brigade, 3rd Battalion, 319th 
Artillery, C Battery and the Battery C 5th 
BN 81FA 8th INF DIV during the period of 
April 1968 to April 1969 through both the 
NARA and the JSRRC.  The depository should 
be requested to provide a copy of the Unit 
History and Operational Report-Lessons 
Learned for 173rd Airborne Brigade, 3rd 
Battalion, 319th Artillery, C Battery and 
the Battery C 5th BN 81FA 8th INF DIV for 
the period of April 1968 to April 1969.

2.  Thereafter, if, and only if, the 
alleged incoming attacks and sniper fire 
stressors have been verified, the Veteran 
should be scheduled for a VA examination 
by a psychiatrist or psychologist to 
determine if he has PTSD due to the 
verified service stressor(s).  The 
Veteran's claims file should be made 
available to and reviewed by the examiner, 
and the examination report should reflect 
that this was done.  All tests deemed 
necessary, including psychological 
testing, should be performed and all 
findings should be reported in detail.  
Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether 
the Veteran suffers from PTSD as a result 
of the verified service stressor(s).  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  Ask the Veteran to provide the 
appropriate releases to obtain private 
treatment records from Dr. Hoeper, and any 
other treatment records which the veteran 
feels would be relevant to his claim.  
After receiving the releases, request 
those records and associate any obtained 
records with the claims file. 
Additionally, request VA treatment records 
from the dating since September 2005.

4.  Please readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



